DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-15) and Species A (lithium battery, lithium metal active material, and a lithium ceramic oxide mesoporous film)  in the reply filed on 12/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 3, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 8 of copending Application No. 16/573,605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is anticipated by claim 2 of the copending application. The copending application claims an electrode active material and a coating consisting essentially of a ceramic HF scavenger and a binder which reads on the mesoporous film of claim 1. The claimed HF scavenger comprises the same materials (Li2SiO3, LiAlO2, Li2O-A12O3-SiO2) as the mesoporous film. Further, the copending application discloses that the HF scavenger is porous (P15 of the PGPUB), supporting this interpretation
Claim 2 is anticipated by claim 2 of the copending application. The coating of the  copending application claims the same materials as the mesoporous film of the instant application. 
Claim 8 is anticipated by claim 8 of the copending application. The copending application claims a range of thicknesses that is entirely within the claimed range of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 5, 6, 8, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 6, 8, 11 recite the limitations: 
“an average pore size of greater than or equal to about 0.2 nm to less than or equal to about 10 nm” (claim 4)
“a porosity of greater than or equal to about 15% to less than or equal to about 50%” (claim 5)
“a surface area of greater than or equal to about 20 m2/g to less than or equal to about 1500 m2/g” (claim 6)
“a thickness of greater than or equal to about 1 micrometer to less than or equal to about 50 micrometers” (claim 8)
“an average pore size of greater than or equal to about 0.2 nm to less than or equal to about 10 nm, a porosity of greater than or equal to about 15% to less than or equal to about 50%, and a surface area of greater than or equal to about 20 m2/g to less than or equal to about 1500 m2/g.” (claim 11) 
The above terms are relative terms which render the claims indefinite. The above terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degrees, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 20180254531 A1).
Regarding claim 1, Xiao discloses an electrode (Fig. 4, P38, negative electrode 312) comprising: 
an electrode active material (P38, “intercalation host material”); and 
a mesoporous film coating at least a portion of the electrode active material (Fig. 4, P57, P65, coating layer 336 which includes porous zeolites), 
wherein the mesoporous film comprises M2SiO3, MAlO2, M2O-A12O3-SiO2, or combinations thereof, where M is lithium (Li), sodium (Na), or a combination thereof. Xiao discloses that the coating layer 336 (“mesoporous film”) is a lithium ion transport path (P57) that includes lithiated zeolite particles (P43) composed of LiAlO2 (P65). 
Regarding claim 2, Xiao discloses the mesoporous film comprises Li2SiO3, LiAlO2, Li2O-A12O3-SiO2, or combinations thereof. Xiao discloses LiAlO2 (P65).
Regarding claim 7, Xiao discloses that the mesoporous film is disposed on the electrode active material as a continuous film that coats at least a portion of the electrode active material (Fig. 4, coating layer 336 on negative electrode 312)
Regarding claim 10, Xiao discloses that the electrode is disposed in a battery that cycles lithium (Li) or sodium (Na) ions (abstract, lithium ion battery)  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20180254531 A1).
Regarding claim 8, Xiao discloses that the coating layer 336 (“mesoporous film”) may have a thickness of less than 5 microns (P57). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a thickness of greater than 1 micron and less than 50 microns for the coating layer, as a routine optimization, given that coating layers were known in the art to have a thickness of less than 5 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20180254531 A1) as applied to at least claim 1 above, and further in view of Okuda (JP2010129430A).
Regarding claim 4, Xiao does not disclose an average pore size. Xiao discloses that a coating layer 338 is also formed on the positive electrode (Fig. 4, P57), and the positive electrode material can include manganese or iron (P39). 

Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a pore diameter (“average pore size”) of greater than or equal to 0.2 nanometers and less than or equal to 10 nanometers for the porous coating layer of Xiao, with the predictable result that such a pore diameter would stop iron or manganese ions from escaping the zeolite. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20180254531 A1) as applied to at least claim 1 above, and further in view of Seo (US 20100167124 A1).
Regarding claim 4, Xiao does not disclose the average pore size of the porous coating layer.  
In the same field of endeavor, Seo discloses an analogous art of a lithium ion secondary battery with an electrode whose surface includes an organic/inorganic porous coating layer that lithium ions can pass through (P24). Seo further discloses a comparative example wherein the inorganic particles are zeolite (P93). Seo teaches that 
 Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select an average pore size of 2 nanometers (greater than or equal to 0.2 nanometers and less than or equal to 10 nanometers) for the porous coating layer of Xiao, with the predictable result that such a pore size would allow the pores to be impregnated with electrolyte. 
Regarding claim 5, Xiao does not disclose the porosity of the mesoporous film. 
In the same field of endeavor, Seo discloses an analogous art of a lithium ion secondary battery with an electrode whose surface includes an organic/inorganic porous coating layer that lithium ions can pass through (P24). Seo further discloses a comparative example wherein the inorganic particles are zeolite (P93). Seo teaches that if the porous particles have a porosity less than 30%, the pores are not sufficiently impregnated with electrolyte (P40). Seo further teaches that if the porosity is greater than 95%, the particles may have low mechanical strength (P40).
 Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a porosity of greater than or equal to 15% and less than or equal to 50% for the porous coating layer of Xiao, with the predictable result that such a porosity would allow the pores to be impregnated with electrolyte and maintain mechanical strength. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20180254531 A1) as applied to at least claim 1 above, and further in view of Labarge (US 20020122986 A1).
Regarding claim 6, Xiao does not disclose the surface area of the porous coating layer. 
 The electrode according to Claim 1, wherein the mesoporous film has a surface area of greater than or equal to about 20 m2/g to less than or equal to about 1500 m2/g.  
In the same field of endeavor, Labarge discloses an analogous art of a lithium battery (title) with a separator that is capable of storing lithium ions (P12). Labarge teaches that separator comprises zeolites (P12). Labarge further teaches that the zeolite has a surface area of 900m2/g (P12). Labarge teaches that the high surface area increases the amount of electrolyte that can be stored (P12)
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a surface area of 900m2/g (greater than or equal to 20 m2/g and less than or equal to 1500 m2/g) for the porous coating layer of Xiao, with the predictable result that such a surface area would increase the amount of electrolyte stored. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20180254531 A1) as applied to at least claim 1 above, and further in view of Yun (US 20200203694 A1). 
Regarding claim 9, Xiao discloses that the electrode is an anode (Fig. 4, P38, negative electrode 312). Xiao discloses that the negative electrode active material intercalates lithium ions (P38). Xiao does not disclose that the anode active material is lithium metal.
In the same field of endeavor, Yun discloses an analogous art of a lithium ion battery (P1) with a porous coating layer facing a negative electrode (P18). Yun teaches lithium metal as the negative electrode active material. Yun teaches that lithium metal as a negative electrode has high energy density (P2-4). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the intercalation host material of Xiao for the lithium metal taught by Yun with the predictable result that such a substitution would produce a battery with high energy density. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).

Claims 11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20180254531 A1) in view of Seo (US 20100167124 A1) and Labarge (US 20020122986 A1).
Regarding claim 11, Xiao discloses an electrode (Fig. 4, P38, negative electrode 312) comprising: 
an anode active material (P38, “intercalation host material”); and 
a mesoporous film coating at least a portion of the anode active material (Fig. 4, P57, P65, coating layer 336 which includes porous zeolites), 
wherein the mesoporous film comprises M2SiO3, MAlO2, M2O-A12O3-SiO2, or combinations thereof, where M is lithium (Li), sodium (Na), or a combination thereof. Xiao discloses that the coating layer 336 (“mesoporous film”) is a lithium ion transport path (P57) that includes lithiated zeolite particles (P43) composed of LiAlO2 (P65). 
Xiao does not disclose an average pore size, a porosity, or a surface area for the porous coating layer. 
In the same field of endeavor, Seo discloses an analogous art of a lithium ion secondary battery with an electrode whose surface includes an organic/inorganic porous coating layer that lithium ions can pass through (P24). Seo further discloses a comparative example wherein the inorganic particles are zeolite (P93). Seo teaches that the pores preferably include mesopores with an average diameter of 2 nanometers. Seo teaches that if the porous have a size less than 2 nanometers, the pores are too small to be impregnated with electrolyte (P37). 
Additionally, Seo teaches that if the porous particles have a porosity less than 30%, the pores are not sufficiently impregnated with electrolyte (P40). Seo further teaches that if the porosity is greater than 95%, the particles may have low mechanical strength (P40).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
In the same field of endeavor, Labarge discloses an analogous art of a lithium battery (title) with a separator that is capable of storing lithium ions (P12). Labarge teaches that separator comprises zeolites (P12). Labarge further teaches that the zeolite has a surface area of 900m2/g (P12). Labarge teaches that the high surface area increases the amount of electrolyte that can be stored (P12)
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a surface area of 900m2/g (greater than or equal to 20 m2/g and less than or equal to 1500 m2/g) for the porous coating layer of Xiao, with the predictable result that such a surface area would increase the amount of electrolyte stored. 
Regarding claim 14, modified Xiao discloses the electrode is an anode positioned within an electrochemical cell (Xiao, Fig. 4, P56, negative electrode 312).
Regarding claim 15, modified Xiao discloses a battery that conducts lithium (Li) ions or sodium (Na) ions, the battery comprising: the electrode according to Claim 11 as an anode; a cathode (Xiao, Fig. 4, P56, positive electrode 314); and a liquid or solid .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20180254531 A1) in view of Seo (US 20100167124 A1) and Labarge (US 20020122986 A1) as applied to at least claim 11 above, and further in view of Yun (US 20200203694 A1).
Regarding claim 12, modified Xiao discloses the mesoporous film comprises Li2SiO3, LiAlO2, Li2O-A12O3-SiO2, or combinations thereof. Xiao discloses LiAlO2 (P65). Xiao discloses that the negative electrode active material intercalates lithium ions (P38). Modified Xiao does not disclose that the anode active material is lithium metal.
In the same field of endeavor, Yun discloses an analogous art of a lithium ion battery (P1) with a porous coating layer facing a negative electrode (P18). Yun teaches lithium metal as the negative electrode active material. Yun teaches that lithium metal as a negative electrode has high energy density (P2-4). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the intercalation host material of modified Xiao for the lithium metal taught by Yun with the predictable result that such a substitution would produce a battery with high energy density. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729